Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 1 of 17 PageID #: 3198




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Terre Haute Division


  ROGER TODD,                                  )
                                               )
                  Plaintiff,                   )
                                               )
          v.                                   )             Case No.       2:19-cv-85-JMS-DLP
                                               )
  OCWEN LOAN SERVICING, LLC., and              )
  DEUTSCHE BANK NATIONAL TRUST CO., as )
  Trustee for NovaStar Mortgage Funding Trust, )
  Series 2007-1 ,                              )
                                               )
                Defendants.                    )

                       PLAINTIFF’S RESPONSE IN OPPOSITION TO
                       MOTION FOR PROTECTIVE ORDER [Doc. 106]

         Plaintiff Roger Todd (“Todd”) submits this Response In Opposition to Defendant Ocwen

  Loan Servicing, LLC.’s Motion for Protective Order. In support, Todd states the following:

                                           Introduction

         On July 29, 2019, Todd served a Notice of Deposition requesting Ocwen designate a

  corporate representative to testify about: 1.) the Consent Judgement entered in the United States

  District Court of Columbia in Consumer Fin. Prot. Bureau, et al v. Ocwen Fin. Corp., et al.,

  Case No. 13-cv-2025 (the “2013 CFPB Consent Judgment”); 2.) the Consent Order in In the

  Matter of Ocwen Financial Corporation, Ocwen Loan Servicing, LLC. (the “2014 NYDFS

  Consent Order”); and, 3.) the Settlement Agreement and Consent Order in In Re: Ocwen

  Financial Corporation and Ocwen Loan Servicing, LLC., Case No. C-13-1153 (the “2013 State

  Mortgage Regulators Settlement Agreement”)(collectively, the “Deposition Topics”). On August

  14, 2019, Ocwen provided written objections to the Deposition Topics. On January 17, 2020,

  Ocwen filed the instant Motion for Protective Order.
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 2 of 17 PageID #: 3199




          Todd seeks to depose Ocwen’s corporate representative about the Deposition Topics to

  identify whether, when, and to what extent Ocwen had prior notice or knowledge of: 1.) systemic

  failings with its servicing platform REALServicing rendering it largely incapable of maintaining

  accurate records or meeting its servicing duties; 2.) a lack of sufficient systems and safeguards

  for servicing loans involved in a Chapter 13 bankruptcy; 3.) an inability to handle, investigate,

  and correct items in response to consumer disputes including without limitation NOEs and

  ACDVs; and, 4.) an inability to, or the absence of systems or procedures to, ensure accurate

  information was being provided to borrowers and consumer credit reporting agencies. Todd also

  seeks to depose Ocwen’s corporate representative about the Deposition Topics to identify what

  Ocwen did in response. In sum, because the Deposition Topics implicate the same type of

  misconduct alleged by Todd, they are highly relevant to his claims and the defenses raised in

  response.

                                The 2013 CFPB Consent Judgment

         On December 19, 2013, the Consumer Financial Protection Bureau filed a complaint

  against Ocwen containing the following allegations:

              ● In the course of its mortgage servicing activities, Ocwen engaged in the following
                acts and practices:

                        a. failing to timely and accurately apply payments made by borrowers and
                        failing to maintain accurate account statements;

                        b. charging unauthorized fees for default-related services;

                        c. imposing force-placed insurance when the Servicers knew or should
                        have known that borrowers already had adequate coverage;

                        d. providing false or misleading information in response to borrower
                        complaints;

                        e. providing false or misleading information to borrowers regarding loans
                        that have been transferred from other servicers;
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 3 of 17 PageID #: 3200




                       p. preparing, executing, notarizing, and presenting false and misleading
                       documents, filing false and misleading documents with courts and
                       government agencies, or otherwise using false or misleading documents as
                       part of the foreclosure process (including, but not limited to, affidavits,
                       declarations, certifications, substitutions of trustees, and assignments).

         The CFPB Complaint culminated in the creation and entry of the 2013 CFPB Consent

  Judgement, signed on behalf of Ocwen by former CEO Mr. Ron Faris. A true and accurate copy

  of the 2013 CFPB Consent Judgment is attached hereto as Exhibit A. The 2013 CFPB Consent

  Judgment required Ocwen to adhere to the following obligations:

                Unless otherwise specified, these provisions shall apply to bankruptcy and
                foreclosures in all jurisdictions … regardless of whether a statement is submitted
                during the foreclosure or bankruptcy process in the form of an affidavit, sworn
                statement or declarations under penalty of perjury (to the extent stated to be based
                on personal knowledge) (“Declaration”).

         B. Requirements for Accuracy and Verification of Borrower’s Account Information.

                1. Servicer shall maintain procedures to ensure accuracy and timely updating of
                borrower’s account information, including posting of payments and imposition of
                fees. Servicer shall also maintain adequate documentation of borrower account
                information, which may be in either electronic or paper format.

                7. Servicer shall adopt enhanced billing dispute procedures, including for disputes
                regarding fees. These procedures will include:

                       b. Assessing and ensuring adequate and competent staff to
                          answer and respond to consumer disputes promptly;

                       c. Establishing a process for dispute escalation;

                       d. Tracking the resolution of complaints; and

                8. Servicer shall take appropriate action to promptly remediate any inaccuracies in
                borrowers’ account information, including:

                       a. Correcting the account information;

                       c. Correcting inaccurate reports to consumer credit reporting
                          Agencies.
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 4 of 17 PageID #: 3201




               9. Servicer’s systems to record account information shall be periodically
               independently reviewed for accuracy and completeness by an independent
               reviewer.

               11. In active chapter 13 cases, Servicer shall ensure that:

                      a. prompt and proper application of payments is made on account of (a)
                      pre-petition arrearage amounts and (b) postpetition payment amounts and
                      posting thereof as of the successful consummation of the effective
                      confirmed plan;

                      b. the debtor is treated as being current so long as the debtor is making
                      payments in accordance with the terms of the then effective confirmed
                      plan and any later effective payment change notices; and

                      c. as of the date of dismissal of a debtor’s bankruptcy case, entry of an
                      order granting Servicer relief from the stay, or entry of an order granting
                      the debtor a discharge, there is a reconciliation of payments received with
                      respect to the debtor’s obligations during the case and appropriately
                      update the Servicer’s systems of record. In connection with such
                      reconciliation, Servicer shall reflect the waiver of any fee, expense or
                      charge pursuant to paragraph III.B.1.c.i or III.B.1.d. Consent Order,
                      Consumer Financial Protection Bureau, et al. v. Ocwen Financial
                      Corporation and Ocwen Loan Servicing, LLC (D.C. Cir. 2013) at *A-1,
                      A-4-8 .

  III. BANKRUPTCY.

        B. Chapter 13 Cases.

               1. In any chapter 13 case, Servicer shall ensure that:

                      a. So long as the debtor is in a chapter 13 case, within 180
                      days after the date on which the fees, expenses, or charges are incurred,
                      Servicer shall file and serve on the debtor, debtor’s counsel, and the
                      trustee a notice in a form consistent with Official Form B10 (Supplement
                      2) itemizing fees, expenses, or charges (1) that were incurred in
                      connection with the claim after the bankruptcy case was filed, (2) that the
                      holder asserts are recoverable against the debtor or against the debtor’s
                      principal residence, and (3) that the holder intends to collect from the
                      debtor.

                      b. Servicer replies within time periods established under bankruptcy law to
                      any notice that the debtor has completed all payments under the plan or
                      otherwise paid in full the amount required to cure any pre-petition default.
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 5 of 17 PageID #: 3202




                      d. If the Servicer fails to provide information as required by paragraphs
                      III.B.1.a or III.B.1.b and bankruptcy law with respect to a fee, expense or
                      charge (other than an Independent Charge) incurred more than 45 days
                      before the date of the reply referred to in paragraph III.B.1.b, then such
                      fee, expense or charge shall be deemed waived and may not be collected
                      from the borrower.

                      e. Servicer shall file and serve on the debtor, debtor’s counsel, and the
                      trustee a notice in a form consistent with the current draft of Official Form
                      B10 (Supplement 1) (effective December 2011) of any change in the
                      payment amount, including any change that results from an interest rate or
                      escrow account adjustment, no later than 21 days before a payment in the
                      new amount is due. Servicer shall waive and not collect any late charge or
                      other fees imposed solely as a result of the failure of the borrower timely
                      to make a payment attributable to the failure of Servicer to give such
                      notice timely. Consent Order, Consumer Financial Protection Bureau, et
                      al. v. Ocwen Financial Corporation and Ocwen Loan Servicing, LLC at
                      *A-15-16

  VI. RESTRICTIONS ON SERVICING FEES.

        A. General Requirements.

               1. All default, foreclosure and bankruptcy-related service fees, including third-
               party fees, collected from the borrower by Servicer shall be bona fide, reasonable
               in amount, and disclosed in detail to the borrower as provided in paragraphs
               I.B.10 and VI.B.1.

        C. Third-Party Fees.

               1. Servicer shall not impose unnecessary or duplicative property inspection,
               property preservation or valuation fees on the borrower, including, but not limited
               to, the following:

                      b. No property inspection fee shall be imposed on a borrower any more
                      frequently than the timeframes allowed under GSE or HUD guidelines
                      unless Servicer has identified specific circumstances supporting the need
                      for further property inspections.

        D. Certain Bankruptcy Related Fees.

               2. Servicer shall not collect late fees due to delays in receiving full remittance of
               debtor’s payments….Consent Order, Consumer Financial Protection Bureau, et
               al. v. Ocwen Financial Corporation and Ocwen Loan Servicing, LLC at *A-39-
               41.
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 6 of 17 PageID #: 3203




         Clearly, whether the underlying allegations are true or not, the 2013 CFPB Consent

  Judgment implicates the very misconduct alleged by Todd, notified Ocwen of the same, and

  created certain going forward obligations.

                                 The 2014 NYDFS Consent Order

         Beginning in July of 2013, following the completion of a multi-state examination of

  alleged deficiencies in Ocwen’s servicing platform and loss mitigation infrastructure, a

  compliance monitor was retained to report directly to the New York State Department of

  Financial Services (“NYDFS”). In turn, the compliance monitor’s audit and review were

  integrated into a Consent Order entered by NYDFS and Ocwen, signed by Ocwen’s former CEO

  Mr. Ron Faris . A true and accurate copy of the 2014 NYDFS Consent Order is attached hereto

  as “Exhibit B.” The 2014 NYDFS Consent Order contains the following “facts” relevant to

  these proceedings:

             ● In 2010 and 2011, the Department participated in a multistate examination of
               Ocwen … The examination of Ocwen identified, among other things, deficiencies
               in Ocwen’s servicing platform …, including (e) failure to properly maintain books
               and records… In the Matter of Ocwen Financial Corporation, Ocwen Loan
               Servicing, LLC, Consent Order Pursuant to New York Banking Law § 44
               (N.Y.D.F.S. 2014) at ¶ 2

             ● The Department and [StoneTurn Group, LLC] also identified, among other things,
               (a) inadequate and ineffective information technology systems and personnel, and
               (b) widespread conflicts of interest with related parties. In the Matter of Ocwen
               Financial Corporation, Ocwen Loan Servicing, LLC, Consent Order Pursuant to
               New York Banking Law § 44 (N.Y.D.F.S. 2014) at ¶ 13

             ● In the course of its review, the Compliance Monitor determined that Ocwen’s
               information technology systems are a patchwork of legacy systems and systems
               inherited from acquired companies, many of which are incompatible. A frequent
               occurrence is that a fix to one system creates unintended consequences in other
               systems. As a result, Ocwen regularly gives borrowers incorrect or outdated
               information, sends borrowers backdated letters, unreliably tracks data for
               investors, and maintains inaccurate records. There are insufficient controls in
               place— either manual or automated—to catch all of these errors and resolve
               them. In the Matter of Ocwen Financial Corporation, Ocwen Loan Servicing,
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 7 of 17 PageID #: 3204




                     LLC, Consent Order Pursuant to New York Banking Law § 44 (N.Y.D.F.S. 2014)
                     at ¶ 14

                 ● For example, Ocwen’s Chief Financial Officer recently acknowledged, in
                   reference to its offshore customer care personnel, that Ocwen is simply “training
                   people to read the scripts and the dialogue engines with feeling.” Ocwen’s policy
                   is to require customer support staff to follow the scripts closely, and Ocwen
                   penalizes and has terminated customer support staff who fail to follow the scripts
                   that appear on their computer screens. In the Matter of Ocwen Financial
                   Corporation, Ocwen Loan Servicing, LLC, Consent Order Pursuant to New York
                   Banking Law § 44 (N.Y.D.F.S. 2014) at ¶ 18.

                 ● The Department’s review of Ocwen’s mortgage servicing practices also
                   uncovered a number of conflicts of interest between Ocwen and four other public
                   companies (the “related parties”), 1 all of which are chaired by Mr. Erbey, who is
                   also the largest individual shareholder of each and the Executive Chairman of
                   Ocwen. In addition to serving as chairman of the board for Ocwen and each
                   related company, Mr. Erbey’s holdings in these companies total more than $1
                   billion. Other Ocwen executives and directors also own significant investments in
                   both Ocwen and the related parties. Yet, Ocwen does not have a written policy
                   that explicitly requires potentially conflicted employees, officers, or directors to
                   recuse themselves from involvement in transactions with the related companies.
                   In the Matter of Ocwen Financial Corporation, Ocwen Loan Servicing, LLC,
                   Consent Order Pursuant to New York Banking Law § 44 (N.Y.D.F.S. 2014) at ¶
                   20.

             Here again, whether or not the allegations contained in the 2014 NYDFS Consent Order

  are true, its contents dovetail with the misconduct complained of by Todd.

                          2013 State Mortgage Regulators Settlement Agreement

             On December 1, 2010, the State Mortgage Regulators commenced a multi-state

  examination of Ocwen’s compliance with applicable Federal and State laws and regulations,

  financial condition, and control and supervision of the licensed servicing operation. The product

  of this examination is the 2013 State Mortgage Regulators Settlement Agreement. A true and

  accurate copy of the 2013 State Mortgage Regulators Settlement Agreement is attached hereto as

  Exhibit C. The 2013 State Mortgage Regulators Settlement Agreement contains the following

  “Examination Finds” relevant to these proceedings:
  1
      Including Altisource Portfolio Solutions, S.A., owners of REALServicing - the servicing platform used by Ocwen.
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 8 of 17 PageID #: 3205




                            c. Lack of controls related to general borrower account management,
                            including but not limited to:

                                    1. Misapplication of borrower payments;

                                    2. Inaccurate escrow accounting and statements; and

                                    3. Assessment of unauthorized fees and charges.

                            d. Inadequate staffing and lack of internal controls related to customer
                            service;

                            e. Deficiencies in control and oversight of third-party providers, including
                            but not limited to, local foreclosure counsel;

                            g. Deficiencies in management control and supervision necessary to
                            ensure compliance with applicable laws and regulations.

          Here, again, whether or not the foregoing allegations are true, the 2013 State Mortgage

  Regulators Settlement Agreement implicates the very misconduct alleged by Todd, notified

  Ocwen of the same, and created certain going forward obligations.

                                                Legal Standard

          The burden of establishing good cause for a protective order rests upon the party seeking

  it. Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981); Hodgdon v. Northwestern Univ., 245

  F.R.D. 337, 341 (N.D. Ill. 2007) (“[Rule 26] puts the burden on the party seeking the protective

  order to show some plainly adequate reason for its issuance.”). Before restricting discovery, a

  court should consider “the totality of the circumstances, weighing the value of the material

  sought against the burden of providing it,” and taking into account society’s interest in furthering

  “the truthseeking function” in the particular case before the court. Patterson v. Avery Dennison

  Corp., 281 F.3d 676, 681 (7th Cir. 2002). 2


  2
    This function is of particular import given there are now two other matters before this Court entailing nearly
  identical allegations of misconduct against Ocwen: Demona Freeman v. Ocwen Loan Servicing, LLC., Cause No.
  1:18-cv-03844-TWP-DLP, and Roderick Converse v. Ocwen Loan Servicing, LLC., Cause No. 1:19-cv-04872-SEB-
  MPB.
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 9 of 17 PageID #: 3206




                                                    Argument

          A.      The Deposition Topics Are Relevant To Todd’s Claims, The Standard For An
                  Award Of Punitive Damages, And To Ocwen’s Affirmative Defenses

                 I.         The Deposition Topics Are Relevant to Todd’s Claims

          Ocwen contends the Deposition Topics have absolutely no bearing on Todd’s claims,

  seeking to tie the scope of discovery to the “four corners” of the operative complaint. Todd

  argues the Deposition Topics are highly relevant to the establishment of requisite elements of

  Todd’s claims for violation of the FCRA, 15 U.S.C. 1681n, 3 the RESPA, 12 U.S.C. § 2601 et

  seq., 4 the IDCSA, Ind. Code § 24-5-0.5-2, 5 and the TCPA, 47 U.S.C. § 227 et seq. 6

          In support of the proposition the Deposition Topics have “no possible bearing” on this

  matter and are therefore an inappropriate line of inquiry, Ocwen relies heavily on Block v. Abbott

  Labs, Inc., 2001 Dist. LEXIS 19884, *7-8 (N.D. Ill. 2001). In Block, a consolidated action

  involving allegations that Abbot’s beta-hCG test produced false positives, the parties agreed the

  depositions of Abbot employees taken during the course of an ancillary matter, would be treated

  as if taken therein to avoid duplicative deposition testimony. Thereafter, the plaintiff nonetheless

  sought to redepose several Abbott employees about a consent decree the company entered into

  with the Food and Drug Administration (“FDA”). The consent decree was the product of an FDA

  warning letter regarding several products alleged to be out of compliance with certain FDA

  3
    Todd contents Ocwen has acted “willfully” by taking actions entailing “an unjustifiably high risk of harm that
  [was] either known or so obvious that it should be known.” Safeco Ins. Co. of America v. Burr, 551 U.S. 47, 70-71
  (2007); see also Graham v. CSC Credit Servcs., 306 F.Supp.2d 873, 880-81 & n.1 (D. Minn. 2004); (An “intentional
  policy decision” not to change its system in the face of changing times or clear need raises a question of
  willfulness.).
  4
    Todd alleges Ocwen has engaged in a pattern and practice of servicing misconduct. “Pattern and practice”may
  entail allegations and analysis into similar servicing misconduct affecting other borrowers. See, e.g. Quimby v.
  Caliber Home Loans, 2015 WL 3751511, at *2 (S.D. Ind. Apr. 22, 2015); see, also Obazee v. Bank of NY Mellon,
  2015 WL 8479677 (N.D. Tex. Dec. 10, 2015).
  5
    “Incurable deceptive act” means a deceptive act done by a supplier as part of a scheme, artifice, or device with
  intent to defraud or mislead.
  6
     Damages may be trebled to $1,500 per violation upon a finding of a knowing or willful violation of the TCPA. 47
  U.S.C. § 227(b)(3)(C).
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 10 of 17 PageID #: 3207




   regulations. However, the beta-hCG test was not among the products covered by the FDA

   warning letter. Likewise, the consent decree was focused upon manufacturing deficiencies and

   differentiated between the products the FDA allowed Abbot to continue distributing and those it

   would not. The beta-hCG test at issue in Block was among those permitted to continue to be

   distributed. Thus, Abbot objected and sought a protective on the basis the depositions were

   duplicative and a fishing expedition into irrelevant matters.

           In granting Abbot’s protective order, finding the proposed depositions to be duplicative

   and their subject matter irrelevant, the court in Block primarily based its decision on three things:

   First, it noted how neither the FDA warning letter or consent decree identified the beta-hCG test

   as one of the Abbott products of concern. Second, the consent decree was focused upon Abbot’s

   manufacturing processes, not the integrity of certain tests. Thirdly, the plaintiff had already been

   afforded the opportunity to depose the employees.

          In short, the facts in Block warranted the entry of the protective order, and are easily

   distinguishable from the instant matter: Unlike the FDA warning letter and consent decree in

   Block, the Deposition Topics implicate the very same type of misconduct alleged by Todd.

          On the contrary, despite Ocwen’s wholesale failure to make reference to it, guidance on

   the issue of whether portions of the NYSDFS Consent Order and 2013 CFP Consent Judgement

   are relevant [and admissible] to establish notice, knowledge, willfulness, intent or lack of

   mistake, can be found in Saccameno v. Ocwen Loan Servicing, LLC, 372 F. Supp. 3d 609, 647

   (N.D. Ill. 2019). In Saccameno, Hon. Judge Gottschal admitted portions of the NYDFS Consent

   Order and 2013 CFPB Consent Judgment into the evidentiary record during the trial. Afterwards,

   Ocwen renewed a motion for judgment as a matter of law arguing the decision to admit the

   foregoing over its objections amounted to clear error. Summarily rejecting Ocwen’s position,
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 11 of 17 PageID #: 3208




   Hon Judge Gottschal stated: “The CFPB consent judgment's allegations are relevant to the issue

   of notice regardless of whether Ocwen disputes their truth. Put differently, even if Ocwen

   believed that the state regulators' findings were mistaken, the consent orders nonetheless show

   that the regulators had made Ocwen aware of their concerns.” Id. “Like the CFPB consent

   judgment, the NYSDFS consent order arose out of the broader multistate investigation into

   Ocwen's loan servicing practices. As a result, the NYSDFS consent order makes reference to

   many of the same general problems noted in the CFPB consent judgment.”

           Here, just as in Saccameno, Ocwen’s arguments mischaracterize the Deposition Topics.

   While they may entail some conduct or issues not specific tied to the specific averments found in

   the operative complaint, they also implicate Ocwen’s “[l]ack of controls related to general

   borrower account management,” and to its “[i]nadequate staffing and lack of internal controls

   related to customer service.” The latter forms the foundation of the allegations at issue.

           Further guidance in direct contradiction of Ocwen’s position can be found in O’Gara v.

   Equifax Information Services, LLC., No., 2018 WL 513535 (S.D. Ind. Jan. 23, 2018).              In

   O’Gara, the plaintiff (an Indiana resident) sought information related to a New York Attorney

   General (“NYAG”) investigation, settlement, and Equifax’s subsequent compliance with the

   settlement. In ordering Equifax to produce the information, Hon. Judge Brookman reasoned the

   NYAG settlement and information pertaining to Equifax’s subsequent compliance was also

   relevant to the “willful” issue. Id. at *13.

                   II.     The Deposition Topics Are Relevant to the Issue of Punitive Damages.

         Todd also contends the The Deposition Topics, or more specifically information obtained

   with regard to the the Deposition Topics, is assuredly probative of whether Ocwen’s alleged

   conduct satisfies the standards set forth in Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47 (2007) and
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 12 of 17 PageID #: 3209




   cases addressing the appropriateness of sanctions in the form of punitive damages for the

   violation of the discharge injunction and F.R.B.P. 3002 like In re Gravel, 556 B.R. 561, 579

   (Bankr. D. Vt. Sept. 12, 2016).

         In Gravel, the court found that the mortgage servicer failed to comply with F.R.B.P.

   3002.1 and violated the bankruptcy discharge. In issuing sanctions, the court looked to the

   following three factors: (1) whether the mortgage servicer had notice of the need to comply; (2)

   whether the mortgage servicer had previously failed to fulfill its duties under Rule 3002.1 and/or

   has previously been sanctioned for similar misconduct; and, (3) whether the mortgage servicer

   was given an opportunity to rectify processes leading to and/or causing the defalcations, and if

   so, whether it fulfilled its commitment to do so. Id. at 571

         In turn, should Ocwen’s alleged conduct be found to justify an award of punitive damages,

   information gleaned from deposing its corporate representative about the Deposition Topics will

   almost assuredly be relevant in assessing the appropriateness of such an award. See, eg.,

   Campbell, 538 U.S. at 419 (The first guidepost is the reprehensibility of the defendant’s conduct,

   which is judged based on factors including whether the conduct involved repeated actions and

   whether the harm was the result of intentional malice, trickery, or deceit, or mere accident.); See

   also, Williams v. First Advantage, 947 F.3d 735 (11th Cir. 2020)(“It is true that Plaintiff never

   introduced evidence breaking down how many of these 13,000+ errors arose when Defendant

   had failed to use three identifiers in a common-name situation. This failure of specific proof

   constitutes a lapse by Plaintiff that will come back to haunt him when we explore the question

   whether the extremely high amount of punitive damages awarded by the jury here can be

   sustained.”)

                  III. The Topics are Relevant to Confronting Ocwen’s Defenses
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 13 of 17 PageID #: 3210




          The Deposition Topics, or information obtained from a line of inquiry about the

   Deposition Topics, are also relevant in confronting the affirmative defenses raised by Ocwen.

   These include: 3.) “Plaintiff’s claims are barred, in whole or in part, because Defendant did not

   cause Plaintiff’s alleged harm. Plaintiff’s alleged harm was caused by the acts and/or omissions

   and/or negligence and/or intentional conduct of other parties;” 10.) “Defendant denies it violated

   the FDCPA. However, to the extent it did, Defendant affirmatively states that any alleged

   violations of the FDCPA were not intentional and resulted from a bona fide error

   notwithstanding the maintenance of procedures reasonably adapted to avoid such errors.”

          Similarly, Todd’s proposed inquiry is relevant to confronting other defense narratives

   such as mistake or “an isolated ‘miscoding’ error committed by a lone employee.” Saccameno v.

   United States Bank Nat'l Ass'n, 943 F.3d 1071, 1082 (7th Cir. 2019). Paraphrasing Judge St. Eve:

   “Ocwen cannot pin this case on [another] Marla.” Id.

          B.      FRE 408 Is Not An Appropriate Basis For Prohibiting Todd from Deposing
                  Ocwen’s 30(b)(6) Representative about the Deposition Topics.

          Ocwen next argues that Todd deposing its 30(b)(6) representative about the

   Deposition Topics would run afoul of F.R.E. 408. In support of this proposition, another

   conflation of discoverability versus admissibility, Ocwen ignores voluminous guidance from the

   Seventh Circuit Court of Appeals in favor of Paul Harris Stores, Inc. v.

   PricewaterhouseCoopers, LLP, 2006 U.S. Dist. LEXIS 65840, *17-18 (S.D. Ind. Sept. 14,

   2006). See, e.g., United States v. Austin, 54 F.3d 394 (7th Cir. 1995) (no error to admit evidence

   of the defendant’s settlement with the FTC, because it was so offered to prove that the defendant

   was on notice that subsequent similar conduct was wrongful); see also Cates v. Morgan Portable

   Bldg. Corp., 708 F.2d 683 (7th Cir. 1985).

          However, the issue in Paul Harris Stores, Inc. was not whether portions of a consent
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 14 of 17 PageID #: 3211




   decree were appropriate for further inquiry in discovery, or even whether the same was

   admissible for the purpose of establishing prior knowledge or notice, but rather whether a

   consent decree could be attached in its entirety in support of a motion in opposition to summary

   judgment, ie., to create a question of fact on the issue of liability. Todd does not pursue this line

   of inquiry to establish liability. 7

           Ocwen’s reliance on Ely v. Cabot Oil & Gas Corp., 2014 U.S. Dist. LEXIS 180162,*46-

   47 (M.D. Pa. 2014) is equally misplaced. In Ely, the court confronted the issue of whether a

   consent order entered into between an oil company and a state environmental agency was

   admissible for the purpose of proving the former breached the applicable standard of care in a

   negligence action, i.e., to prove liability. Ely, 2014 U.S. Dist. LEXIS 180162 at 46-47.

   (“However, consent orders and related agreements will be deemed inadmissible when offered to

   prove liability, which is precisely what the Plaintiffs seek…”) (emphasis added).

           C.       FRE 404 Is Not An Appropriate Basis To Prohibit Todd from Deposing
                    Ocwen’s 30(b)(6) Representative about the Deposition Topics.

           Ocwen also contends deposing its 30(b)(6) representative about the Deposition Topics is

   improper because the information will be used as propensity evidence to cast it as a “bad actor”

   in violation of Fed. R. Evid. 404. This argument, another attempt by Ocwen to sell a myopic

   view of the issues and allegations raised against them, ignores FRE 404(b)(2), which plainly

   states propensity evidence “may be admissible for another purpose such as … , intent, …

   knowledge, … absence of mistake, or lack of accident …” (emphasis added) Fed. R. Evid.

   404(b)(2).

           D.       Ocwen’s Motion for Protective Order Underscores Todd’s Attempt to

   7
    Additionally, the court in Paul Harris Stores, Inc. made specific note about how consent decrees could be
   properly introduced into evidence for certain purposes.
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 15 of 17 PageID #: 3212




                  Depose Its Former CEO Ronald Faris

          As the Court is aware, Todd previously sought to depose Ocwen’s former CEO Ron Faris

   about topics including the Deposition Topics. Ocwen opposed this for reasons including Todd

   had not exhausted less intrusive discovery means:

      ● “It is thus well-settled that a party cannot depose a high-level executive, such as Mr.
        Faris, unless …, which the party first tried to obtain through less-intrusive means. Neither
        is true here.” Ocwen’s Mot. to Quash the Subpoena for Ronald M. Faris’ Depo. and for
        Protect. Order and Incorp. Br. in Supp. at *2.

      ● “On top of that, Plaintiff has not yet deposed Defendant’s 30(b)(6) corporate
        representative or any of its lower level employees (i.e., those lower than the CEO level).
        If and when he does, the testimony and information provided at such depositions may
        negate the need for Mr. Faris’ deposition altogether.” Ocwen’s Mot. to Quash the
        Subpoena for Ronald M. Faris’ Depo. and for Protect. Order and Incorp. Br. in Supp. at
        *6.

      ● “It also is well-settled that a party cannot skip the critical step—as Plaintiff attempts to do
        here—of first exhausting less-intrusive means of discovery, including, but not limited to,
        deposing a defendant’s 30(b)(6), before seeking to depose a high-level executive.”
        Ocwen’s Mot. to Quash the Subpoena for Ronald M. Faris’ Depo. and for Protect. Order
        and Incorp. Br. in Supp. at *7.

             In response, Todd argued permitting the deposition was nonetheless justified

   because Mr. Ronald Faris had personal knowledge of Ocwen’s notice or knowledge of servicing

   deficiencies and problems with REALServicing, including without limitation the Deposition

   Topics, and because Ocwen was unlikely to willingly produce a suitably prepared 30(b)(6)

   representative to answer questions about the topics.

             Thereafter, the Court granted Ocwen’s Motion for Protective [Doc. 84] due in part

   because there was sufficient time to investigate the claims in the complaint through less intrusive

   discovery means. Now, only several months later, Ocwen seeks to prevent Todd from pursuing

   the “less intrusive discovery means” it previously argued was required.


                                              Conclusion
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 16 of 17 PageID #: 3213




          For the reasons identified herein, Plaintiff, Roger Todd respectfully requests the Court

   deny Defendant Ocwen Loan Servicing, LLC.’s Motion for Protective Order [Doc. 106] and

   order it to produce a corporate representative to answer questions about the Deposition Topics.


                                                Respectfully submitted,

                                                /s/ Travis W. Cohron
                                                Travis W. Cohron, No. 29562-30
                                                CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                                320 N. Meridian Street, Suite 1100
                                                Indianapolis, IN 46204
                                                Telephone: (317) 637-1321
                                                tcohron@clarkquinnlaw.com
                                                Counsel for the Plaintiff

                                                /s/ Nick Wooten
                                                Nick Wooten
                                                NICK WOOTEN, LLC
                                                5125 Burnt Pine Drive
                                                Conway, Arkansas 72034
                                                nick@nickwooten.com
                                                Counsel for the Plaintiff

                                                /s/ Rusty A. Payton
                                                Rusty A. Payton
                                                PAYTON LEGAL GROUP
                                                20 North Clark Street, Suite 3300
                                                Chicago, Illinois 60602
                                                info@payton.legal
                                                Counsel for the Plaintiff
Case 2:19-cv-00085-JMS-DLP Document 124 Filed 02/12/20 Page 17 of 17 PageID #: 3214




                                      CERTIFICATE OF SERVICE

           I hereby certify that on February 12, 2020, a copy of the foregoing was filed
   electronically. Notice of this filing will be made on all ECF-registered counsel by operation of
   the Court’s electronic filing system. Parties may access this filing through the Court’s system.

    David M. Schultz
    Joseph D. Kern
    HINSHAW & CULBERTSON
    dshultz@hinshawlaw.com
    dkern@hinshawlaw.com
   Attorneys for Ocwen Loan Servicing, Inc.


                                                /s/ Travis W. Cohron
                                                Travis W. Cohron, No. 29562-30

   CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
   320 N. Meridian Street, Suite 1100
   Indianapolis, IN 46204
